Name: Commission Regulation (EEC) No 2386/86 of 28 July 1986 amending quantitative limits fixed for imports of certain textile products originating in Czechoslovakia, Hungary, Poland and Romania
 Type: Regulation
 Subject Matter: leather and textile industries;  political geography;  trade;  international trade
 Date Published: nan

 No L 206/24 Official Journal of the European Communities 30 . 7. 86 COMMISSION REGULATION (EEC) No 2386/86 of 28 July 1986 amending quantitative limits fixed for imports of certain textile products originating in Czechoslovakia, Hungary, Poland and Romania Whereas, under Article 9 (2) of Regulation (EEC) No 3589/82, quantitative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 1623/86 (2), and in particular Articles 7 and 9 (2) thereof, Whereas, by Regulation (EEC) No 3589/82, quantitative limits agreed with third countries are shared between the Member States for 1986 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Czechoslovakia, Hungary, Poland and Romania have asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in Czechoslovakia, Hungary, Poland and Romania, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby amended for 1986 as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1986. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 374, 31 . 12. 1982, p . 106 . (2) OJ No L 147, 31 . 5 . 1986, p . 1 . 30 . 7. 86 Official Journal of the European Communities No L 206/25 ANNEX Cate ­ gory CCT heading No NIMEXE code (1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 2 2 a) 55.09 55.09-03, 04, 05, 06, 07, 08, 09, 10, 11 , 12, 13 , 14, 15, 16, 17, 19, 21 , 29, 32, 34, 35, 37, 38, 39, 41 , 49, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63, 64, 65, 66, 67, 68, 69, 70 , 71 , 73, 75, 76, 77, 78, 79, 80 , 81 , 82, 83, 84, 85, 87, 88, 89, 90, 91 , 92, 93, 98, 99 55.09-06, 07, 08 , 09, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63, 64, 65, 66, 67, 70, 71 , 73, 83, 84, 85, 87, 88, 89, 90, 91 , 92, 93, 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics : a) Of which other than unbleached or bleached Hungary Romania Czecho ­ slovakia Hungary Poland D I DK GR D DK I DK EEC I IRL GR IRL EEC Tonnes Tonnes Tonnes Tonnes Tonnes 560 117 360 283 1 588 140 374 1 510 6 707 54 24 219 , 101 738 3 3 a) 56.07 A 56.07-01 , 04, 05, 07, 08 , 10, 12, 15, 19, 20, 22, 25, 29, 30, 31 , 35, 38, 39, 40, 41 , 43 , 45, 46, 47, 49 56.07-01 , 05, 07, 08 , 12, 15, 19 , 22, 25, 29, 31 , 35, 38 , 40, 41 , 43, 46, 47, 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : a) Of which other than unbleached or bleached Hungary Poland I BNL D IRL EEC Tonnes Tonnes 37 27 156 80 761 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20, 22, 23, 24, 26, 41 , 50, 58 , 71 , 79 , 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and pullovers, of regenerated textile fibres, other than babies' garments Romania F BNL 1 000 pieces 1 384 1 070 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33, 34, 35, 36, 39, 40, 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : Jerseys, pullovers, slip-overs, waist ­ coats, twinsets, cardigans, bedjackets and jumpers, knitted or crocheted, not " elastic or rubberized, of wool , of cotton or of man-made textile fibres Poland Romania D EEC D I BNL 1 000 pieces 441 1 963 5 356 1 623 537 No L 206/26 Official Journal of the European Communities 30. 7. 86 Cate ­ gory CCT heading No NIMEXE code (1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68, 72 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants woven trousers and slacks, of wool, of cotton or of man-made textile fibres Hungary D BNL 1 000 pieces 70 126 12 60.03 A B I II b) C D 60.03.-11 , 19, 20, 27, 30, 90 Stockings, under stockings, socks, ankle ­ socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres Hungary D F BNL UK DK 1 000 pairs 557 415 261 65 1 115 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32, 33, 35, 36, 37, 39, 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, other than garments of category 15A, of wool, of cotton or of man-made textile fibres Hungary D F I BNL GR 1 000 pieces 131 73 15 51 1 17 61.01 B V a) 1 2 3 61.01-34, 36, 37 Men's and boys' outer garments : Men's and boys' woven jackets (exclu ­ ding waister jackets) and blazers, of wool , of cotton or of man-made textile fibres Romania F I 1 000 pieces 137 177 19 61.05 A C 61.05-10, 99 Handkerchiefs Poland D F BNL 1 000 pieces 1 834 1 407 1 374 36 51.04 Bill Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : Hungary D F BNL DK Tonnes 115 71 25 18 51.04-55, 56, 58 , 62, 64, 66, 72, 74, 76, 81 , 89, 93, 94, 97, 98 B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elasto ­ meric yarn Czecho ­ slovakia BNL IRL Tonnes 69 37 56.07 B 56.07-50, 51 , 55, 56, 59, 60, 61 , 65, 67, 68, 69, 70, 71 , 72, 73, 74, 77, 78, 82, 83, 84, 87 Woven fabrics of man-made fibres (discontinuous or waste) : B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : Poland D IRL Tonnes 317 30 30 . 7. 86 Official Journal of the European Communities No L 206/27 Cate ­ gory CCT heading No NIMEXE code (1986) Description Thirdcountries Member v States Units Quantitative limits from 1 January to 31 December 1986 39 62.02 B II a) c) III a) 2 c) 62.02-40, 42, 44, 46, 51 , 59, 65, 72, 74, 77 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other fur ­ nishing articles : B. Other : Woven table linen, toilet and kitchen linen, other than of cotton terry fabric Hungary Czecho ­ slovakia I BNL F IRL Tonnes Tonnes 50 50 49 12 41 ex 51.01 A 51.01-01 , 02, 03, 04, 08 , 09, 10 , 12, 20 , 22, 24, 27, 29, 30, 41 , 42, 43, 44, 46i 48 Yarn of man-made fibres (continuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (conti ­ nuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre Romania UK DK Tonnes 440,3 72,7 90 ex 59.04 59.04-11 , 13, 15, 16, 19 , 21 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not Czecho ­ slovakia D EEC Tonnes 2 041 2 501 91 62.04 All B II 62.04-23, 73 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Tents Hungary D F BNL UK Tonnes 86 19 27 75 100 59.08 59.08-10, 51 , 61 , 71 , 79 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artifi ­ cial plastic materials Czecho ­ slovakia UK Tonnes 70 (') 110 62.04 A III B III 62.04-25, 75 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Woven pneumatic mattresses Czecho ­ slovakia I UK GR Tonnes 460 287 39 (') Of which 50 tonnes reserved exclusively for imports of 'phenol resin impregnated textile fabrics (covered by NIMEXE code 59.08-10).